NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4186-17T1

CONSTANCE CENTRELLA,

          Plaintiff-Appellant,

v.

PROSPECT PARK BOARD
OF EDUCATION,

     Defendant-Respondent.
__________________________

                    Argued telephonically May 1, 2019 – Decided May 17, 2019

                    Before Judges Nugent, Reisner and Mawla.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Passaic County, Docket No. L-2651-17.

                    William P. Hannan argued the cause for appellant
                    (Oxfeld Cohen, PC, attorneys; William P. Hannan, of
                    counsel and on the briefs).

                    Albert C. Buglione argued the cause for respondent
                    (Buglione, Hutton & DeYoe, LLC, attorneys; Jeffrey R.
                    Merlino, on the brief).

PER CURIAM
      Plaintiff Constance Centrella appeals from two April 9, 2018 orders

denying her summary judgment motion and granting summary judgment in favor

of defendant Prospect Park Board of Education (Board). The appeal presents

solely legal issues, as to which our review is de novo. Kean Fed'n of Teachers

v. Morell, 233 N.J. 566, 583 (2018). We affirm both orders.

      The record of this appeal can be summarized as follows.           Plaintiff

challenged the Board's June 27, 2017 resolution (resolution) eliminating her

position of speech language specialist and terminating her from tenured

employment for budgetary reasons. There is no dispute that the Board gave

plaintiff appropriate notice of the proposed personnel action (the Rice notice).1

In response, plaintiff notified the Board that she wanted the matter discussed at

the public portion of the meeting rather than privately in executive session. See

N.J.S.A. 10:4-12(b)(8) (permitting a public body to exclude the public from its

discussion of a personnel matter, unless a potentially adversely-affected

employee requests a public discussion).




1
  Plaintiff abandoned her claim challenging the Rice notice. See Rice v. Union
Cty. Reg'l High Sch. Bd. of Educ., 155 N.J. Super. 64 (App. Div. 1977).
                                                                         A-4186-17T1
                                       2
      The proposed termination of plaintiff's position was listed on the Board's

publicly available agenda in the following language, which explained the

reasons for the recommended action:

                   WHEREAS, N.J.S.A. 18A:28-9 provides that a
            board of education has the right to reduce the number
            of positions . . . for reasons of economy or because of
            reduction in the number of pupils or of change in the
            administrative or supervisory organization of the
            district or for other good cause upon compliance with
            the provisions of this article; and WHEREAS, for
            reasons of economy, change in the number of special
            education pupils requiring speech language services
            and change in administrative or supervisory
            organization of the District and for other good cause,
            the Superintendent recommends that the position of
            Speech Language Pathologist be abolished with an
            effective date of August 31, 2017; and NOW BE IT
            RESOLVED that the Board of Education, upon the
            recommendation of the Superintendent, approves the
            abolishment of the positon of Speech Language
            Pathologist effective August 31, 2017, for reasons of
            economy, change [i]n the number of special education
            pupils requiring speech language services and change
            in administrative or supervisory organization of the
            District and for other good cause.


      Without discussion, the Board voted to approve the resolution, along with

fourteen additional resolutions concerning other employees. According to the

Board Secretary's unrebutted certification, the fifteen resolutions were moved

and seconded as a bloc. Then, "a call for discussion amongst Board members


                                                                        A-4186-17T1
                                       3
was made and the Board members had no comments." The Board then voted to

approve the resolutions. The Board did not permit plaintiff to comment on the

resolution prior to the vote, although she was permitted to speak later during the

public comment portion of the meeting.

      As in the trial court, plaintiff contends on appeal that the Board violated

the Open Public Meetings Act (OPMA), N.J.S.A. 10:4-6 to -21, because it did

not discuss the resolution before voting on it. Plaintiff also contends the Board

should have permitted her to comment on the proposed action before the Board

voted on it. Like the trial court, we find no merit in either argument.

      In Kean Federation of Teachers, the Supreme Court stated that OPMA,

N.J.S.A.10:4-12(b)(8), gives an employee who may be adversely affected by

Board action the right to demand that any discussion of that proposed action be

conducted in the public portion of the meeting rather than in executive session.

233 N.J. at 584-85. However, the Court did not hold that OPMA requires a

Board to engage in discussion of the proposed action during the meeting. Id. at

586. In fact, the following language clearly signals a different conclusion:

            [P]ublic bodies routinely approve recommendations in
            public meetings without discussion and must rely on
            advice from professional staff to make decisions. . . .




                                                                          A-4186-17T1
                                        4
                  Forcing public bodies to issue Rice notices and
            robustly discuss all personnel matters, as the Appellate
            Division intimated, would intrude on a public body's
            prerogative as to how to conduct its meetings. . . . .

                   The OPMA does not contain a requirement about
            the robustness of the discussion that must take place on
            a topic. Here, members of the public were able to
            witness the Board's public vote on faculty
            reappointments and thus have a base of information on
            which they can express views to the Legislature and
            others responsible for appointments to the Board
            regarding the adequacy, or inadequacy, of the
            discussion of Board business. But the robustness of a
            debate on a particular item discussed in public session
            is not a topic addressed in the OPMA. It is beyond the
            existing requirements of the OPMA. If a discussion of
            a certain length or quality is to be mandated, the OPMA
            requires amendment by the Legislature, not by the
            courts.

            [Kean Fed. of Teachers, 233 N.J. at 587-88 (citations
            omitted).]

      We conclude that Kean is dispositive here, and plaintiff's attempts to

distinguish the case are unpersuasive.        Contrary to plaintiff's argument,

N.J.S.A.10:4-12(b)(8) does not mandate that a public entity engage in any

particular level of discussion at a public meeting. Rather, this section of OPMA

gives a public employee the right to require the public entity to conduct its

discussion, if any, in public rather than in executive session. In this case, after

the resolutions were moved and seconded, there was a formal "call for


                                                                           A-4186-17T1
                                        5
discussion," but the Board members had no comments on any of the resolutions.

Contrary to plaintiff's argument, neither OPMA nor Kean required the Board

members to engage in a discussion.

      Plaintiff's reliance on Rice and Jamison v. Morris School District Board

of Education, 198 N.J. Super. 411 (App. Div. 1985), is likewise misplaced.

Neither of those cases addresses the level of discussion in which a Board must

engage at a public meeting.      Plaintiff also speculates that the resolution

concerning her employment must have arisen from some improper private

discussion the Board held before the meeting. But the resolution itself recites

that the Superintendent of Schools recommended abolishing plaintiff's position

for economic reasons. 2 Lastly, plaintiff cites no legal authority to support her

claim that she was entitled to speak at the meeting before the Board voted on

the resolution, and the argument does not warrant further discussion. R. 2:11-

3(e)(1)(E).

      Affirmed.




2
  Plaintiff did not challenge the substance of the Board's decision to eliminate
her position. That is, her lawsuit did not claim that the Board lacked good faith
budgetary reasons for its decision.
                                                                         A-4186-17T1
                                       6